Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in reference to the communication filed on 11 FEB 2021.  
Amendments to claims 1, 8, 15, are entered and considered. 
No claims have been added or canceled; as such claims 1-20 present and examined. 

Continued Examination
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 FEB 2021 has been entered.

Claim Objections
Claims 1, 8, 15 have been amended to note “..improving cell life of the NVU;” Examiner notes that all prior incidents of NVM have been preceded by “emerging.” As such Examiner has assumed the amended limitations of the term refer to the same aforementioned “emerging NVM,” however Examiner suggests correction.  	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuba (US 20080071904) in view of Wang et al; (“Designing scratchpad memory architecture with emerging STT-RAM memory technologies”, hereinafter Wang). 

In reference to claim 1, 8, 15
Schuba teaches:  A system, a method, and a non-transitory machine readable medium storing instructions which, when executed by one or more processors, cause the one or more processers to perform operations comprising:
at least one hardware processor, a non-volatile memory (NVM) (at least [fig 2 and related text] processor 208, memory 210 may be at [053] non-volatile); and
a computer-readable medium storing instructions that, when executed by the at least one hardware processor (at least [053] computer readable medium storing data for use of or by a computer system), cause the at least one hardware processor to perform operations comprising:
obtaining, from a graphical user interface, information about an interaction by a user via the graphical user interface, with an item rendered in the graphical user interface, the information including a session identification uniquely identifying a networking session in which the interaction occurred and an Have there been trades of stock A derivatives of more than 5,000 shares within 20 minutes of a transaction of stock A where the volume was 5,000 shares or more?";  at [066] third dimension of the matrix corresponds to time interval; at [081/ Fig. 4D and related text] a tenth interval has elapsed, with queries or information about the prior intervals shown); 
applying k hash functions to a combination of the session identification and the item identification, producing k indexes (at least [figs 4a-d, 5a-d and related text] k hash function is applied to the data), 
determining values of bits corresponding to the k indexes in a bloom filter stored in the emerging NVM without storing the information about the interaction on the [memory] (at least  [070-073, 085-088] values of the bits are determined; at [figs 1, 2, and related text] “filters…are generated and stored by the persistent storage layer 44” – bloom filters and resulting hash functions/resulting bits are stored on the memory, rather than the interaction data represented in the total set queried)  ,  ; and
in response to a determination that the values of bits corresponding to the k indexes are all set to one, incrementing a session counter corresponding to the item identification (at least [070-073, 085-088] “for each row that corresponds to the row indexes generated by the hash function, the element in the column that corresponds to the specific time interval is set to 1 (i.e., true) … query is made to determine whether the data element was observed in the first time interval, the answer is yes.”  At figure 8, 9, at step 908 if the value is marked i.e. set to one/true, then the element index is updated i.e. counted 
Schuba as cited teaches wherein a non-volatile memory is used (see figure 2 and 053).  Examiner finds no specific form of “emerging” NVM stated in the claim, however, in the interest of compact prosecution Examiner notes that Schuba does not teach phase change memory. Wang however does teach wherein the NVM is phase-change memory, and wherein the incorporation and use of the emerging NVM saves energy and continued duration (i.e. improved cell life) of the NVM  (see section 1:” The emerging nonvolatile memory (NVM) technologies, such as the spin transfer torque RAM (STT-RAM) and phase change RAM (PCRAM), are possible solutions for future memory systems.” Section 1 goes on to state that phase change memory categorically saves energy, and considerations for the duration of the memory cell itself). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate PCRAM as taught by Wang, because “…Compared to SRAM, STT-RAM and PCRAM provide higher density and lower leakage power.” Wang further states that PCRAM is an alternate from DRAM in main memory, and one of ordinary skill in the art would have been motivated by the appeal of saving both energy and maximizing performance of said memory.

In reference to claim 2, 9, 16
Schuba/Wang teaches all the limitations above. Schuba further teaches: wherein the operations further comprise, in response to a determination that the values of bits corresponding to the k indexes are not all set to one, setting all the values of the bits corresponding to the k indexes to one (at least [070-073, 085-088] “for each row that corresponds to the row indexes generated by the hash function, the element in the column that corresponds to the specific time interval is set to 1 (i.e., true) … query is made to determine whether the data element was observed in the first time interval, the answer is yes.”  )

In reference to claim 3, 10, 17
Schuba/Wang teaches all the limitations above. Schuba wherein the operations further comprise: calculating a metric for the item using a value in the session counter corresponding to the item identification (at least [0107-0108, 0112-0113] a metric is calculated, i.e. a click through or an impression served for a given advertisement). 

In reference to claim 4, 11, 18 
Schuba/Wang teaches all the limitations above. Schuba teaches wherein the item is a product (at least [0112-0113, and 0114-15] in 0112, the product is an advertisement being output for a product, and alternatively in 0114-0115 the product is the widget or bot that redirects the user to an alternate page). 

In reference to claim 5, 12, 19
Schuba/Wang teaches all the limitations above. Schuba further teaches wherein the interaction is a view of the item (at least [0112-0113] view of an advertisement). 

In reference to claim 6, 13, 20
Schuba/Wang teaches all the limitations above. Schuba as cited teaches wherein a non-volatile memory is used (see figure 2 and 053).  However it does not teach phase change memory. Wang however does teach wherein the NVM is phase-change memory (see section 1:” The emerging nonvolatile memory (NVM) technologies, such as the spin transfer torque RAM (STT-RAM) and phase change RAM (PCRAM), are possible solutions for future memory systems.”). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate PCRAM as taught by Wang, because “…Compared to SRAM, STT-RAM and PCRAM provide higher density and lower leakage power.” Wang further states that PCRAM is an alternate from DRAM in main memory, and one of ordinary skill in the art would have been motivated by the appeal of saving both energy and maximizing performance of said memory.

In reference to claim 7, 14
Schuba/Wang teaches all the limitations above. Schuba as cited wherein a non-volatile memory is used (see figure 2 and 053).  However it does not teach STTRAM. Wang however does teach: wherein the NVM is spin-transfer torque random access memory. (see section 1:” The emerging nonvolatile memory (NVM) technologies, such as the spin transfer torque RAM (STT-RAM) and phase change RAM (PCRAM), are possible solutions for future memory systems.”). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate STTRAM as taught by Wang, because “…Compared to SRAM, STT-RAM and PCRAM provide higher density and lower leakage power. In addition, STT-RAM can significantly exceed PCRAM with respect to endurance, access latency, and dynamic power. Previous works have showed that STT-RAM is more suitable for performance-critical last-level caches.” One of ordinary skill in the art would have been motivated by the appeal of saving both energy and maximizing performance of said memory.

Response to Arguments
Applicant’s remarks as filed on 11 FEB 2021 have been fully considered. 
Applicant’s remarks regarding the rejection under 35 USC 101, as well as Applicant’s amendments, have been found persuasive. In particular, Examiner finds that the improvement in the manner in which storage occurs to be a practical application and therefore the claims recite eligible subject matter. While simply improving data processing or storage is not found to be itself a practical application or significantly more, Examiner finds a practical application in that Applicant’s claims provide for the specific calculation of a value representative of a larger data set, and then provide for the analysis or filtering or the identifier to be representative of the larger data set without storage of the full volume of information.  As such the rejection is withdrawn as shown above. 
Applicant begins a discussion of the prior art on page 8. Applicant has misconstrued Examiner’s previous remarks; Examiner did not raise any rejection or objection to the term uniquely identifying beyond stating that Examiner is unable to give it any weight beyond the broadest of interpretations unless Applicant includes additional elements. Put another way, Examiner is unable to use the term “uniquely identifying” as a feature or 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached at 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622